Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed February 23, 2021.

3.	Claims 1, 4, 8, and 13 have been amended and new claims 14-21 have been added.

4.	Claims 1-11 and 13-21 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed February 23, 2021 have been fully considered but they are moot in view of the new grounds of rejection set forth below.


Allowable Subject Matter
6.	The previously objection to claims 4-7 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, has been withdrawn.
	Based on the newly cited reference(s), claim 4-7, 14-17, 20, and 21 are now rejected (see rejections below)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 2, 8, 9, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mufti et al. (US 2016/0142447).
INDEPENDENT:
As per claim 1, Mufti teaches a handling method comprising:
handling an incoming call intended for a called terminal in a telecommunications network, implemented by a Telephony Application Server (TAS) server in an Internet Protocol Multimedia Subsystem (IMS) network (see Mufti, [0013]: “Example call-control functions can be provided by IMS application servers (ASes) such as a telephony application server (TAS) or a service centralization and continuity application server (SCC-AS), CAMEL servers, or Signaling System 7 (SS7) Intelligent Network Application Protocol (INAP) servers”), the handling including: 
interrogating a Service Data Management (SDM) entity to determine whether a service profile of a user associated with said called terminal has Terminating Intelligent Network (IN) (see Mufti, [0013]: “Example call-control functions can be provided by IMS application servers (ASes) such as a telephony application server (TAS) or… Signaling System 7 (SS7) Intelligent Network Application Protocol (INAP) servers”; [0028]: “However, in some prior schemes, this independence can prevent effectively providing differentiated services specific to particular types of access networks. For example, it may be desirable to provide video-calling services only to terminals connected via high-speed access networks such as an LTE network. In another example, it may be desirable to charge call minutes against a pre-paid account when UE 102 is connected via a cellular access network, but not when UE 102 is connected via a LAN access network. It is therefore desirable to provide the call-control components 112 information regarding the access network(s) used in a communication session or other information regarding capabilities of the communication session. Some prior schemes do not provide this information”; [0032]: “The IMS 206 of the telecommunications network may include a number of nodes, such as a proxy call session control function (P-CSCF) 226, a home location register (HLR)/home subscriber server (HSS) 228, an interrogating call session control function (I-CSCF) 230, a serving call session control function (S-CSCF) 232, an a TAS 234, and a call-control server 236”; and [0039]: “In some examples, the TAS 234 is configured to determine a routing identifier based at least in part on information of the one of the first access network and the second access network carrying the communication session… the TAS 234 is configured to determine a routing identifier based at least in part on a type of the access network carrying the communication session. In some examples using access networks of different types, there can be a unique access-network type for each access network, and the TAS 234 can determine the routing identifier based at least in part on which access network or based at least in part on the access-network type; in these examples, those two determinations are equivalent. In some examples, the TAS 234 is configured to determine a routing identifier based at least in part on information identifying the user equipment 102, such as an international mobile subscriber identity (IMSI), information identifying the communication session, such as a correlation mobile station international subscriber directory number (C-MSISDN), or an identifier of one or more core network components, such as a session transfer number-single radio (STN-SR)”); 
interrogating an SDM entity to determine whether a routing domain to be used to route the call towards the called terminal is of a circuit or packet type (see Mufti, [0012]: “The anchoring network device may determine a routing identifier based at least in part on capabilities of the communication session such as an access-network type, transmit the routing identifier and state information of the communication session to a call-control server, receive control information, and modify the communication session according to the control information”; and [0030]: “the first type is a packet-switched cellular type and the second type is a packet-switched local-area-network type. IMS 206 communicates with access system 204 and provides media-handling services, e.g., to route video or voice data or to maintain continuity of the communication session during handover of the communication session”); and 
routing the call towards said called terminal (see Mufti, [0012]: “Providing a routing identifier can permit the call-control server to provide services appropriate to the particular devices involved in a particular communication session”); 
in response to routing domain being of the packet type, determining whether said called terminal is actually reachable in packet mode, and if so, via which type of access network (see Mufti, [0028]: “this independence can prevent effectively providing differentiated services specific to particular types of access networks… It is therefore desirable to provide the call-control components 112 information regarding the access network(s) used in a communication session or other information regarding capabilities of the communication session”; [0030]: “the first type is a packet-switched cellular type and the second type is a packet-switched local-area-network type. IMS 206 communicates with access system 204 and provides media-handling services, e.g., to route video or voice data or to maintain continuity of the communication session during handover of the communication session”; and [0039]: “In some examples, the TAS 234 is configured to determine a routing identifier based at least in part on a type of the access network carrying the communication session. In some examples using access networks of different types, there can be a unique access-network type for each access network, and the TAS 234 can determine the routing identifier based at least in part on which access network or based at least in part on the access-network type”); and 
in response to the service profile of said user having Terminating IN marks, differentiating the Terminating IN service provided to said user of the called terminal depending on the type of access network of the called terminal (see Mufti, [0028]: “this independence can prevent effectively providing differentiated services specific to particular types of access networks… It is therefore desirable to provide the call-control components 112 information regarding the access network(s) used in a communication session or other information regarding capabilities of the communication session… it may be desirable to charge call minutes against a pre-paid account when UE 102 is connected via a cellular access network, but not when UE 102 is connected via a LAN access network ”; and [0039]: “In some examples, the TAS 234 is configured to determine a routing identifier based at least in part on a type of the access network carrying the communication session. In some examples using access networks of different types, there can be a unique access-network type for each access network, and the TAS 234 can determine the routing identifier based at least in part on which access network or based at least in part on the access-network type”).

As per claim 8, Mufti and Bolin teach a Telephony Application Server (TAS) server configured to handle an incoming call intended for a called terminal in an Internet Protocol Multimedia Subsystem (IMS) network, said server including: 
a processor (see Mufti, [0059]: “the processor(s) 312 is a central processing unit (CPU), a graphics processing unit (GPU), or both CPU and GPU, or any other sort of processing unit”); and 
(see Mufti, [0060]: “Computer-readable storage media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by user equipment 300. Any such tangible computer-readable media may be part of user equipment 300”) to: 
interrogate a Service Data Management (SDM) entity to determine whether a service profile of a user associated with said called terminal has Terminating Intelligent Network (IN) service marks; 
interrogate an SDM entity to determine whether a routing domain to be used to route the call towards the called terminal is of a circuit or packet type; and 
route the call towards said terminal; 
determine, in response to said routing domain being of packet type, whether said called terminal is actually reachable in packet mode, and if so, via which type of access network; 
differentiate a Terminating IN service configured, in the case where said user has Terminating IN service marks, to allow differentiating the Terminating IN service provided to the user of the called terminal depending on the type of access network of the called terminal (see claim 1 rejection above).

As per claim 13, Mufti and Bolin teach a non-transitory computer-readable recording medium on which a computer program is recorded comprising instructions for executing a method (see Mufti, [0060]: “Computer-readable storage media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by user equipment 300. Any such tangible computer-readable media may be part of user equipment 300”) for handling an incoming call intended for a called terminal in a telecommunications network, when the instructions are executed by a processor of a Telephony Application Server (TAS) server in an Internet Protocol Multimedia Subsystem (IMS) network, wherein the instructions configure the TAS server to: 
interrogate a Service Data Management (SDM) entity to determine whether a service profile of a user associated with said called terminal has Terminating Intelligent Network (IN) service marks; 
interrogate an SDM entity to determine whether a routing domain to be used to route the call towards the called terminal is of a circuit or packet type; and 
route the call towards said called terminal; 
in response to said routing domain being of the packet type, determine whether said called terminal is actually reachable in packet mode, and if so, via which type of access network; and 
in response to the service profile of said user having Terminating IN marks, differentiate the Terminating IN service provided to said user of the called terminal depending on the type of access network of the called terminal (see claim 1 rejection above).

DEPENDENT:
As per claims 2, 9, and 18, which respectively depend on claims 1, 8, and 13, Mufti further teaches wherein said differentiating the Terminating IN service provided to said user of the called terminal depending on said type of access network comprises triggering or not said Terminating IN service depending on said type of access network (see Mufti, [0028]: “this independence can prevent effectively providing differentiated services specific to particular types of access networks… It is therefore desirable to provide the call-control components 112 information regarding the access network(s) used in a communication session or other information regarding capabilities of the communication session… it may be desirable to charge call minutes against a pre-paid account when UE 102 is connected via a cellular access network, but not when UE 102 is connected via a LAN access network”).
As per claims 4, 14, and 20, which respectively depend on claims 1, 8, and 13, Mufti further teaches wherein said determining whether the called terminal is actually reachable in packet mode and if so, via which type of access, includes: sending a SIP message to the called terminal; waiting for a response, for waiting period, to determine whether said called terminal is reachable; and in case of a response: determining said type of access network from a SIP PANI field comprised in said response (see Mufti, [0067]: “The mapping data 406 may include mappings of access-network types or communication-session capabilities to routing identifiers, such as mscAddress values (e.g., Table 1) or location prefixes (e.g., Table 2). For example, the mapping data 406 may include a geographical database or other information permitting mapping of values carried in a P-Access-Network-Information ("PANI") header to an appropriate routing identifier. Such values ("PANI information") can be added to a SIP request by the UE or an access-network device, e.g., an eNodeB. In some examples, the address of the user equipment can include PANI information. The mapping data 406 can additionally (wholly or partly) or alternatively be stored in a memory or other computer-readable media different from memory 402”; and [0077]: “The SIP INVITE can include, e.g., PANI information or other information about capabilities of the communication session determined by MO UE 502, and the routing identifier can be determined based at least in part on this information. Anchoring network device 504 can determine the routing identifier, e.g., based at least in part on the access-network type or on capability information included in a header or body (or multiple headers or bodies) of the SIP INVITE request. In an example, the access-network type is carried in a PANI header, as discussed above”).
claims 5, 15, and 21, which respectively depend on claims 4, 14, and 20, Mufti further teaches wherein in order to differentiate the Terminating IN service provided to said user of the called terminal, when said called terminal is reachable under cellular coverage, a country code, an operator code or a standardized cell identifier comprised in said SIP PANI field, are also taken into account (see Mufti, [0043]: “addresses such as those carried in the "mscAddress" or "Location Number" fields of a CAP IDP request, or the "Location Number" subfield of the "Location Information" field of a CAP IDP request, can include up to 15 digits, including the country code”; and [0084]: “The process includes, at 702, receiving, by the anchoring network device, an indication of an access-network type (or identifier, or other capability information, and likewise throughout) of a communication session of user equipment. The indication can include, e.g., PANI information carried in a SIP header”).
As per claims 6 and 16, which respectively depend on claims 4 and 14, Mufti further teaches wherein, in order to differentiate the Terminating IN service provided to said user of the called terminal, when said called terminal is reachable in VoWiFi, a location of a WiFi access point to which said called terminal is connected is also taken into account, said location being obtained from an IP address and/or from a MAC address of said access point (see Mufti, [0030]: “Each of the first access network and the second access network can be configured to selectively carry a communication session of user equipment 202. For example, voice calls can be carried over the first access network using voice-over-LTE (VoLTE) and over the second access network using voice-over-WIFI (VoWIFI)”; and [0039]: “An example of such information includes information of which of the first access network and the second access network is carrying the communication session, e.g., an identifier of an access network of the communication session such as a cell identifier or WAP media access control (MAC) address. In some examples, the TAS 234 is configured to determine a routing identifier based at least in part on a type of the access network carrying the communication session”).
claims 7 and 17, which respectively depend on claims 4 and 14, Mufti further teaches wherein said SIP message sent to the called terminal is a SIP-type message OPTIONS (see Mufti, [0041]: “In some examples, the TAS 234 can determine an access-network type of the communication session based at least in part on the signaling traffic, e.g., a SIP P-Access-Network-Info header included with, e.g., a SIP REGISTER request or a SIP INVITE request from the UE 202. In some examples, the TAS 234 can determine the routing identifier using a stored mapping of access-network types to corresponding routing identifiers”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et al. (US 2016/0142447) in view of Bolin (US 2015/0141052).
As per claims 3, 10, and 19, which respectively depend on claims 1, 8, and 13, Mufti further teaches wherein said differentiating the Terminating IN service provided to said user of the called terminal depending on said type of access network, the platform being configured to (see claim 1 rejection above).
Mufti does not explicitly teach wherein the differentiating includes systematically triggering the Terminating IN service by sending an IN service execution platform the type of access network of the called terminal.
Bolin teaches differentiating includes systematically triggering the Terminating IN service by sending an IN service execution platform the type of access network of the called terminal (see Mufti, [0027]: “arrival of a received phone call intended to a user equipment coupled to a femtocell triggers a sequence comprising the following steps: [0028] a) receipt by the mobile network of the call comprising call-recipient information, and interrogation of the subscriber database to identify the switching centre; [0029] b) adding to the call-recipient information a mark identifying the intelligent network service platform; [0030] c) sending by the intelligent network service platform to the location platform of a user equipment location request; [0031] d) sending by the location platform to the switching centre of a rough location request; [0032] e) sending by the switching centre to the location platform of a rough location comprising the service area codes and location area codes corresponding to the femtocell”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Mufti in view of Bolin by implementing systematically triggering the Terminating IN service by sending an IN service execution platform the type of access network of the called terminal. One would be motivated to do so because Bolin teaches in paragraph [0030]: “IMS 206 communicates with access system 204 and provides media-handling services, e.g., to route video or voice data or to maintain continuity of the communication session during handover of the communication session”.
As per claim 11, which depends on claim 10, Mufti teaches further including: the TAS server according to claim 10; and an IN platform configured to implement a logic of said terminating IN service depending on the type of access network received from said TAS server (see Mufti, [0013]: “call control is performed on or in new or existing communication sessions. Example call-control functions can be provided by IMS application servers (ASes) such as a telephony application server (TAS) or a service centralization and continuity application server (SCC-AS), CAMEL servers, or Signaling System 7 (SS7) Intelligent Network Application Protocol (INAP) servers”).


Conclusion
9.	For the reasons above, claims 1-11 and 13-21 have been rejected and remain pending.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 5, 2021